Citation Nr: 1135915	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-44 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the above-referenced claims.  Due to a change in the Veteran's residence, jurisdiction of the case was transferred to the RO in Wichita, Kansas.

In March 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), so that the Veteran could be afforded a hearing before a Veterans Law Judge.  In July 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Right Knee Disorder

The Veteran essentially claims that he has a right knee disorder due to his military service.  During the July 2011 Travel Board hearing, he testified that he injured his right knee while in service during a motor vehicle accident.  According to the Veteran, he continued to experience right knee pain despite receiving initial treatment for his injury.  The Veteran testified that he has experienced a continuity of right knee symptomatology following his discharge from active duty service.

The Board notes that service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to direct service connection, presumptive service connection may be established for a chronic disease, such as arthritis and sensorineural hearing loss as a disease of the central nervous system, which is first shown to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service treatment records show that he was involved in a motor vehicle accident in December 1983, after which he reported having right knee pain.  A December 1983 service treatment record shows that he was diagnosed with a right knee contusion and given sutures to treat the laceration to his right knee.  The Veteran reported having right knee pain for two weeks in April 1984, after playing basketball, and the examiner noted his history of a right knee injury.  The September 1985 separation report of medical examination is negative for a diagnosed right knee disorder.

Associated with the claims file is a July 2007 VA treatment record, which shows that the Veteran was diagnosed with osteoarthritis of the right knee.

To date, it does not appear that VA has attempted to schedule a VA examination to assess the etiology of his right knee disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  Given the medical evidence showing an in-service right knee injury and a currently diagnosed right knee disorder, in conjunction with the Veteran's competent lay statements as to a continuity of symptomatology, the present record is sufficient to trigger a duty on the part of the VA to obtain a medical opinion as to the etiology of the claimed disorder pursuant to 38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79.  Accordingly, the Veteran must be afforded an appropriate VA examination so that a medical opinion can be obtained as to the etiology of the claimed right knee disorder.

Bilateral Hearing Loss and Tinnitus

With respect to his bilateral hearing loss and tinnitus claims, the Veteran claims that his hearing disorders are related to in-service noise exposure.  He testified that his hearing symptomatology began in either 1979 or 1980; he stated that he experienced noise exposure while on active duty from loud generators and the engines of large vans ("Gama Goats"), which were used to transport radio equipment.  The Veteran testified that he has experienced a continuity of hearing symptomatology ever since his separation from the military.  

Under VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The Veteran's service treatment records are negative for reports or diagnoses of any hearing disorders.  However, a September 1985 separation audiological examination reveals the Veteran's hearing threshold at 500 Hertz was 40 decibels in his right ear, which meets the criteria for hearing loss under VA regulations.  See 38 C.F.R. § 3.385.  

VA treatment records dated following the Veteran's separation from the military show that he was diagnosed with bilateral hearing loss and tinnitus in December 2007 and April 2005, respectively.  While these records show that he underwent audiological examinations, they do not include any audiometric test results.  Thus, it is unclear whether the Veteran currently has a hearing loss disability, as defined by VA regulations.  Moreover, these records are negative for an opinion as to the etiology f the Veteran's hearing disorders.

The claims file reflects that the Veteran was scheduled for a VA examination to assess his hearing loss and tinnitus in November 2009.  The Veteran failed to appear for this examination; however, his family member informed the VA medical facility that the Veteran had a scheduling conflict.  No other attempts have been made to reschedule the Veteran for another examination.

A review of the claims file reveals that there is no medical evidence of record that shows that the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385.  The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his hearing loss must be given consideration in determining whether service connection is warranted.

Given the foregoing, the Board finds that additional development is needed to determine whether the Veteran currently has hearing loss as defined in 38 C.F.R. § 3.385 and whether the claimed hearing disorders are related to his military service.  
Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. 5103A(d); 38 C.F.R. 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As it is unclear whether the Veteran currently has the claimed hearing loss disorder, the Veteran must be provided with a VA examination with respect to his claim.  Moreover, the medical evidence is negative for an opinion regarding whether tinnitus is related to the Veteran's military service or to any service-related hearing loss.  Accordingly, on remand, the RO/AMC should schedule the Veteran for an appropriate VA examination to assess the etiology of the claimed hearing loss and tinnitus disorders.  

With respect to all of the Veteran's claims, the Veteran testified during the July 2011 Travel Board hearing that he been treated recently by VA physicians for all of his claimed disabilities.  A review of the claims file shows that the most recent VA treatment records are dated in March 2008.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he identify the dates and locations of all post-service medical treatment received at VA medical facilities that pertain to hearing loss, tinnitus and a right knee disability.  The RO/AMC shall make arrangements to obtain any post-service medical records not already of record following all appropriate procedures.  All relevant records obtained shall be associated with the claims file.  If attempts to obtain said records reveal that these records are unavailable or unobtainable, the RO shall so indicate.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the claimed right knee disorder.  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.  

The examiner shall identify all right knee disorders found on examination.  For all diagnoses made, the examiner must opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that the diagnosed right knee disorder is related to the Veteran's military service, to include any right knee injuries or symptomatology documented in the Veteran's service treatment records.

In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's competent reports as to a continuity of symptoms since his military service.  

A complete rationale for any opinion expressed should be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.
 
3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the claimed bilateral hearing loss and tinnitus disorders.  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.  The examiner should be advised that hearing loss or tinnitus need not be shown by the results of audiometric testing during the claimant's period of active military service in order for service connection to be granted.

The examiner shall identify all hearing loss and tinnitus disorders found on examination.  Thereafter, the examiner shall provide an opinion as to the following:

(a)  Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the claimed hearing loss and tinnitus are related to the Veteran's military service, to include any claimed in-service noise exposure.  See July 2011 Travel Board hearing.

(b)  Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the claimed hearing loss is related to any hearing symptomatology documented in the Veteran's service treatment records.  

(c) Whether it is at least as likely as not that a diagnosed tinnitus disability is related to a service-related hearing loss disability.

In providing the requested opinions, the examiner must acknowledge and discuss the Veteran's competent reports as to a continuity of symptoms since his military service.  

A complete rationale for any opinion expressed should be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should be returned to the 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


